The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Claim Objections
Claim 16 is objected to because of the following informalities:  The phrase “fluorocarbon-like material” should read “fluorocarbon material”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 11-13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (2012/0319116).Regarding claims 1, 11-12, 15 and 17, Park et al. teach in figure 1B and related text a thin film transistor substrate, comprising: 
a base substrate 11; 
a gate electrode 12 arranged on the base substrate; 
a gate insulation layer 13 arranged on the gate electrode; 
an active pattern 14 arranged on the gate insulation layer; 
a source electrode 15A overlapping a first end portion of the active pattern; and 
a drain electrode 15B overlapping a second and opposite end portion of the active pattern, 
wherein a fluorocarbon-like material 16 is arranged on a portion of a side (the top side) surface of the active pattern 14. 
Regarding claim 11, Park et al. teach in figure 1B and related text a fluorocarbon material 16 is arranged on a portion of an upper surface of the active pattern 14 outside an outer side (not inside) surface of the source electrode 15A and an outer side surface of the drain electrode 15B.
Regarding claim 15, Park et al. teach in figure 1B and related text a fluorocarbon material 16 is arranged on an outer side surface (not inside) of the source electrode 15A and an outer side surface of the drain electrode 15B.

Regarding claim 2, Park et al. teaches in figure 1B and related text that the fluorocarbon-like material is arranged on a portion of an upper surface of the active pattern. 

Regarding claim 4, Park et al. teaches in figure 1B and related text that the fluorocarbon-like material is arranged on a side of at least one of the source and the drain electrodes. 

Regarding claim 13, Park et al. teaches in figure 1B and related text that the fluorocarbon material 16 is arranged on a side of at least one of the source 15A and the drain 15B electrodes.

Regarding claim 16, Park et al. teaches in figure 1B and related text that the fluorocarbon material 16 is arranged on a portion of an upper surface of the active pattern 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (2016/0322453) in view of Maekawa et al. (2008/0105875).Regarding claims 5, 14 and 18, Ono et al. teach in figure 1B and related text substantially the entire claimed structure, as applied to claim 1 above, except stating that the fluorocarbon-like comprises one of CnF2n-k (n being a natural number, k being natural number less 3 than 2n) and CHF3.
Maekawa et al. teaches in paragraphs [0116] and [0181] that the fluorocarbon-like material comprises one of CnF2n-k (n being a natural number, k being natural number less 3 than 2n) and CHF3.
Ono et al. and Maekawa et al. are analogous art because they are directed to devices comprising fluorocarbon-like material and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the fluorocarbon-like comprises one of CnF2n-k (n being a natural number, k being natural number less 3 than 2n) and CHF3, as taught by Maekawa et al., in Ono et al.’s device, in order to improve the device characteristics.
Please note that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  
It is further held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Response to Arguments
1.	Applicants argue that figure 1B of Ono “fails to illustrate that protective film 16 is arranged on a portion of side surfaces of organic semiconductor layer 14”. 

1.	Since an active pattern comprises six sides, then Ono teaches that the protective film 16 is arranged on a portion of at least the top side surface of the active pattern 14.  Therefore, Ono teaches a protective film arranged on a portion of a side surface of the active pattern, as required by the claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
7/12/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800